Exhibit 4.25 Execution Version THIRD SUPPLEMENTAL INDENTURE AND GUARANTEE This Third Supplemental Indenture and Guarantee, dated as of January 27, 2017 (this “Supplemental Indenture” or “Guarantee”), among McDermott Asia Pacific Sdn. Bhd., a Malaysian company limited by shares (the “New Guarantor”), McDermott International, Inc., as the Issuer, each existing Guarantor under the Indenture referred to below, Wells Fargo Bank, National Association, as Trustee, paying agent and registrar under such Indenture and Wells Fargo Bank, National Association, as Collateral Agent under such Indenture.
